                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:04-CR-00197-RJC-DCK
 USA                                         )
                                             )
    v.                                       )                 ORDER
                                             )
 TIMOTHY GOVERNOR                            )
 ALEXANDER (1)
                                             )




         THIS MATTER is before the Court upon motion of the defendant pro se for

correction of his sentence computation, (Doc. No. 110), and follow-up letter, (Doc.

No. 111).

         On May 25, 2006, this Court sentenced the defendant to 235 months’

imprisonment to be served concurrently with a 120-month sentence imposed in the

Middle District of North Carolina on December 17, 2004, but consecutively to a 60-

month sentence in that same case. (Doc. No. 66: Judgment at 2). The defendant

claims the 60-month sentence has been vacated in light of United States v. Davis,

139 S. Ct. 2319 (2019); therefore, he should only be required to serve 235 months for

both cases. (Doc. No. 110: Motion at 2). According to a record attached to the

motion, the Bureau of Prisons calculated that the defendant’s aggregated sentence

is 21 years and 8 days, or just over 252 months. (Id. at 6).

         It is the responsibility of the Attorney General, through the Bureau of

Prisons, to compute jail credit. United States v. Stroud, 584 F. App’x 159, 160 (4th

Cir. 2014) (citing United States v. Wilson, 503 U.S. 329, 334-35 (1992)). It appears



     Case 3:04-cr-00197-RJC-DCK Document 112 Filed 08/13/20 Page 1 of 2
that the defendant is mistaken because the 17 months that he served on the Middle

District case prior to being sentenced by this Court cannot be credited toward this

Court’s sentence. 18 U.S.C. § 3585(b) (prohibiting awarding credit for time that has

been credited against another sentence). However, if a defendant is not given the

sentencing credit he thinks he deserves, his recourse is first to seek an

administrative remedy, 28 C.F.R. § 542.10, and after that to file a petition under 28

U.S.C. § 2241 in the district of confinement.1 Id.

          IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

correction of his sentence computation (Doc. No. 110) is DENIED.

          The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

    Signed: August 13, 2020




1
 The defendant is serving his sentence at FCI-Pollack in the Western District of Louisiana. (Doc.
No. 111: Letter at 1).
                                               2

         Case 3:04-cr-00197-RJC-DCK Document 112 Filed 08/13/20 Page 2 of 2
